Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 1 of 19




          EXHIBIT 1
                    Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 2 of 19




               1 CHRISTOPHER FROST (SBN 200336)
                 cfrost@eisnerlaw.com
               2 AMBER HENRY (SBN 247624)
                 ahenry@eisnerlaw.com
               3 ASHLEE LIN (SBN 275267)
                 alin@eisnerlaw.com
               4 ROSIE COLE (SBN 322185)
                 rcole@eisnerlaw.com
               5 EISNER, LLP
                 9601 Wilshire Blvd., 7th Floor
               6 Beverly Hills, California 90210
                 Telephone: (310) 855-3200
               7 Facsimile: (310) 855-3201

               8 Attorneys for Celestron Acquisition, LLC;
                 David Shen; Sylvia Shen; Jack Chen; Jean Shen;
               9 Suzhou Synta Optical Technology Co., Ltd.;
                 Nantong Schmidt Opto-Electrical Technology Co. Ltd.;
              10 Synta Technology Corp.; SW Technology Corporation;
                 Synta Canada International Enterprises Ltd.;
              11 Olivon Manufacturing Group Ltd.
                 (incorrectly named as Olivon Manufacturing Co. Ltd.);
              12 Joseph Lupica; Corey Lee; Dave Anderson;
                 Laurence Huen; and Pacific Telescope Corp.
              13

              14
                                             UNITED STATES DISTRICT COURT
              15
                                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
              16

              17

              18 IN RE: TELESCOPES ANTITRUST                       Consolidated Case No. 5:20-cv-03639-EJD
                 LITIGATION
              19                                                   The Hon. Edward J. Davila

              20                                                   DEFENDANT SYNTA TECHNOLOGY
                                                                   CORP. OF TAIWAN’S RESPONSES AND
              21                                                   OBJECTIONS TO INDIRECT AND
                   THIS DOCUMENT RELATES TO:                       DIRECT PURCHASER PLAINTIFFS’
              22                                                   FIRST AMENDED NOTICE OF
                   All Actions                                     DEPOSITION AND REQUEST FOR
              23                                                   PRODUCTION OF DOCUMENTS
              24
                                                                   Trial Date:         none set
              25

              26

              27

              28
                   780555.1                                    1                        Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                    Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 3 of 19




               1              Pursuant to Federal Rule of Civil Procedure 26 and 30, Defendant Synta Technology Corp.

               2 of Taiwan (“Responding Party” or “Synta Technology”) hereby objects and responds to Indirect

               3 and Direct Purchaser Plaintiffs’ Notice of Deposition and Request for Production of Documents

               4 (“Notice”), as follows:

               5                                       OBJECTION TO LOCATION
               6              Responding Party objects to the Notice to the extent it purports to require the “in-person

               7 deposition(s) of the designated representative(s) of [Synta Technology]” in the Northern District

               8 of California. Pursuant to the Court’s order, dated May 5, 2021, “Rule 30(b)(6) depositions

               9 should presumptively take place in the Northern District of California. This remains only a

              10 presumption, however, subject to rebuttal and modification based on the particular

              11 circumstances presented. The noticing or deposing party or parties shall be responsible for

              12 payment of reasonable travel and lodging expenses for any Rule 30(b)(6) designees who must

              13 travel to the Northern District of California for purposes of the deposition.” (Hightower v.

              14 Celestron Acquisition, LLC, et. al., ECF No. 172 at p. 2-3 (emphasis added).) Responding Party is

              15 willing to further meet and confer regarding the location of the deposition and whether they will

              16 take place in-person, including because of Covid-19, but to the extent any Rule 30(b)(6) designees

              17 must travel to the Northern District of California for purposes of the deposition, Responding Party

              18 expects that Plaintiffs will pay for all reasonable travel and lodging expenses, as required by the
              19 Court’s order. (See id.)

              20                                  OBJECTION TO TIME LIMITATIONS
              21              Responding Party further objects to the Notice to the extent it seeks a deposition beyond

              22 the time limits previously agreed to by Responding Party, i.e. 3.5 hours for any witness that does

              23 not require translation and 7 hours for any witness requiring translation.

              24                                          GENERAL OBJECTIONS
              25              The following general objections are incorporated into and made part of the response to

              26 each topic:

              27              1.     Responding Party objects to the Notice to the extent that it attempts to impose

              28 obligations beyond those imposed by the Federal Rules of Civil Procedure and/or by the Local
                   780555.1                                             2                         Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                    Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 4 of 19




               1 Rules of the United States District Court for the Northern District of California.

               2              2.     Responding Party objects to the Notice to the extent that it requests Responding

               3 Party to produce a 30(b)(6) witness to testify on matters that are not specifically known to

               4 Responding Party or with respect to material that is outside the possession of Responding Party.

               5              3.     Responding Party objects to the Notice to the extent that it seeks testimony

               6 disclosing or reflecting information protected by the attorney-client privilege or work product

               7 immunity. Responding Party also objects to the extent that the Notice seeks information otherwise

               8 protected or privileged by applicable laws or statutes.

               9              4.     Responding Party objects to the Notice to the extent that the Topics listed are

              10 vague, ambiguous, overly broad, not proportional to the needs of the case, not relevant to any

              11 claim or defense asserted in this litigation, and/or are unduly burdensome.

              12              5.     Responding Party objects to each Topic to the extent that it calls for information

              13 that is confidential or proprietary to a third party. Each such topic is overly broad, unduly

              14 burdensome, oppressive, and seeks to impose obligations beyond that which are required by the

              15 Federal Rules of Civil Procedure.

              16              6.     Responding Party further objects to the Notice to the extent it seeks information not

              17 related to the issue of document preservation in this case.

              18              7.     Responding Party further objects to the Notice to the extent it seeks information not

              19 in the possession, custody, or control of Responding Party.

              20              8.     Responding Party objects to the Notice to the extent it purports to require the

              21 production of documents outside the scope of the requests, including after the deposition.

              22              9.     Any testimony offered by Responding Party in response to the Rule 30(b)(6)

              23 Notice is specifically without waiver of these and other objections, and Responding Party reserves

              24 its right to object further at or after the deposition.

              25                     OBJECTIONS AND RESPONSES TO DEPOSITION TOPICS
              26 DEPOSITION TOPIC NO. 1:

              27              Synta Technology’s policies, procedures, guidelines, and practices (including any changes

              28 over time) concerning the deletion, backup, and preservation of documents, implemented prior to
                   780555.1                                            3                         Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                    Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 5 of 19




               1 the Orion Litigation.

               2 RESPONSE TO DEPOSITION TOPIC NO. 1:

               3              Responding Party objects to this Topic for the reasons stated in its General Objections,

               4 which are incorporated by reference as though fully set forth herein. Responding Party further

               5 objects to this Topic to the extent it seeks attorney-client communications or attorney work

               6 product. Responding Party further objects to this Topic on the grounds that the Orion Litigation is

               7 not relevant to the issue of document preservation in this case. Responding Party further objects

               8 to this Topic as unduly burdensome and overbroad in scope and time as it seeks testimony

               9 regarding a time period that preceded Responding Party’s notice of this litigation by nearly six

              10 years. Responding Party further objects to this Topic to the extent it seeks information that is no

              11 longer in the custody, control, or possession of Responding Party.

              12              Subject to the foregoing objections, Responding Party will provide a witness to testify

              13 regarding Responding Party’s policies, procedures, guidelines, and practices (including any

              14 changes over time) concerning the deletion, backup, and preservation of documents, in place at the

              15 time of the document deletion.

              16 DEPOSITION TOPIC NO. 2:

              17              The manner and extent to which Synta Technology preserved documents in anticipation of

              18 the Orion Litigation or any other litigation. This includes identification of all individuals involved
              19 in the preservation, the date preservation began, confirmation as to whether or not a litigation hold

              20 was issued, the contents and recipients of such a litigation hold, and what, if anything, was

              21 communicated regarding preservation after the 2016 Settlement.

              22 RESPONSE TO DEPOSITION TOPIC NO. 2:

              23              Responding Party objects to this Topic for the reasons stated in its General Objections,

              24 which are incorporated by reference as though fully set forth herein. Responding Party further

              25 objects to this Topic to the extent it seeks attorney-client communications or attorney work

              26 product. Responding Party further objects to this Topic on the grounds that the Orion Litigation or

              27 any litigation other than the present litigation is not relevant to the issue of document preservation

              28 in this case. Responding Party further objects to this Topic as unduly burdensome and grossly
                   780555.1                                            4                         Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                    Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 6 of 19




               1 overbroad in scope and time as it seeks testimony regarding document preservation in anticipation

               2 of an unrelated litigation that Responding Party settled nearly six years ago, and “any other

               3 litigation,” regardless of time period or subject matter. Responding Party further objects to this

               4 Topic on the grounds that the phrase “any other litigation” is vague and ambiguous to the point it

               5 is entirely unclear as to what information the Topic seeks to elicit. Responding Party further

               6 objects to this Topic to the extent it seeks information that is no longer in the custody, control, or

               7 possession of Responding Party.

               8              Subject to the foregoing objections, Responding Party will provide a witness to testify

               9 regarding the manner and extent to which Synta Technology preserved documents in anticipation

              10 of the present litigation.

              11 DEPOSITION TOPIC NO. 3:

              12              The decision to destroy Synta Technology’s documents. This includes identification of all

              13 individuals involved in making the decision, all reasoning considered (whether in favor of or

              14 against) the decision, the date the decision was first considered, the date the decision was

              15 ultimately made, the decision-making process (i.e., at the direction of an individual, the subject of

              16 a board meeting, etc.), and any potential litigation claims Synta Technology was aware of at the

              17 time the decision was made. Destruction includes the removal of Synta Technology’s documents

              18 from Synta Technology’s possession, custody, or control.
              19 RESPONSE TO DEPOSITION TOPIC NO. 3:

              20              Responding Party objects to this Topic for the reasons stated in its General Objections,

              21 which are incorporated by reference as though fully set forth herein. Responding Party further

              22 objects to this Topic to the extent it seeks attorney-client communications or attorney work

              23 product. Responding Party further objects to this Topic to the extent it assumes facts regarding

              24 Responding Party’s “destruction” of documents, rather than “deletion” of documents in the

              25 ordinary course of winding down its business. Responding Party further objects to this Topic on

              26 the grounds that the phrase “the decision to destroy Synta Technology’s documents” is vague and

              27 ambiguous. Responding Party further objects to this Topic on the grounds that any potential

              28 litigation other than the present litigation is not relevant to the issue of document preservation in
                   780555.1                                            5                         Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                    Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 7 of 19




               1 this case. Responding Party further objects to this Topic to the extent it seeks information that is

               2 no longer in the custody, control, or possession of Responding Party.

               3              Subject to the foregoing objections, Responding Party will provide a witness to testify

               4 regarding this Topic.

               5 DEPOSITION TOPIC NO. 4:

               6              The process by which Synta Technology’s documents were destroyed. This includes

               7 identification of all individuals involved in the destruction, the means by which each of those

               8 individuals destroyed such documents, the date the destruction began, the date the destruction was

               9 completed, and whether any effort was made to record or otherwise copy the contents of the

              10 documents prior to destruction.

              11 RESPONSE TO DEPOSITION TOPIC NO. 4:

              12              Responding Party objects to this Topic for the reasons stated in its General Objections,

              13 which are incorporated by reference as though fully set forth herein. Responding Party further

              14 objects to this Topic to the extent it seeks attorney-client communications or attorney work

              15 product. Responding Party further objects to this Topic to the extent it assumes facts regarding

              16 Responding Party’s “destruction” of documents, rather than “deletion” of documents in the

              17 ordinary course of winding down its business. Responding Party further objects to this Topic to

              18 the extent it seeks information that is no longer in the custody, control, or possession of
              19 Responding Party.

              20              Subject to the foregoing objections, Responding Party will provide a witness to testify

              21 regarding this Topic.

              22 DEPOSITION TOPIC NO. 5:

              23              At or near the time of their destruction, the specific locations and sources of documents in

              24 the possession, custody, or control of Synta Technology, the respective identity of the users of

              25 these sources of documents, the custodian of the documents, and the present status of these

              26 sources of documents.

              27 RESPONSE TO DEPOSITION TOPIC NO. 5:

              28              Responding Party objects to this Topic for the reasons stated in its General Objections,
                   780555.1                                             6                         Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                    Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 8 of 19




               1 which are incorporated by reference as though fully set forth herein. Responding Party further

               2 objects to this Topic to the extent it seeks attorney-client communications or attorney work

               3 product. Responding Party further objects to this Topic to the extent it assumes facts regarding

               4 Responding Party’s “destruction” of documents, rather than “deletion” of documents in the

               5 ordinary course of winding down its business. Responding Party further objects to this Topic to

               6 the extent it seeks information that is no longer in the custody, control, or possession of

               7 Responding Party.

               8              Subject to the foregoing objections, Responding Party will provide a witness to testify

               9 regarding this Topic.

              10 DEPOSITION TOPIC NO. 6:

              11              To the extent not addressed in prior topics, the date Synta Technology’s counsel in this

              12 case was first informed of Suzhou Synta’s document destruction.

              13 RESPONSE TO DEPOSITION TOPIC NO. 6:

              14              Responding Party objects to this Topic for the reasons stated in its General Objections,

              15 which are incorporated by reference as though fully set forth herein. Responding Party further

              16 objects to this Topic on the grounds that it seeks information not relevant to the issue of document

              17 preservation in this case. Responding Party further objects to this Topic on the grounds that it

              18 seeks attorney-client communications or attorney work product. Responding Party further objects
              19 to this Topic to the extent it assumes facts regarding Responding Party’s “destruction” of

              20 documents, rather than “deletion” of documents in the ordinary course of winding down its

              21 business. Responding Party further objects to this Topic to the extent it seeks information that is

              22 no longer in the custody, control, or possession of Responding Party.

              23              Subject to the foregoing objections, and based on the parties’ agreement after meeting and

              24 conferring, Responding Party will provide a witness to provide the date Suzhou Synta’s counsel in

              25 this case was first informed of Suzhou Synta’s document deletion. Responding Party will not

              26 provide a witness to testify regarding any follow up questions or any other issues related to this

              27 topic, based on the objections set forth herein.

              28
                   780555.1                                            7                         Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                    Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 9 of 19




               1 DEPOSITION TOPIC NO. 7:

               2              The efforts that have been undertaken since this case began to gather information regarding

               3 Synta Technology’s document destruction. This includes identification of all individuals involved

               4 in those efforts and the timeframe in which these efforts have been undertaken.

               5 RESPONSE TO DEPOSITION TOPIC NO. 7:

               6              Responding Party objects to this Topic for the reasons stated in its General Objections,

               7 which are incorporated by reference as though fully set forth herein. Responding Party further

               8 objects to this Topic on the grounds that it seeks information not relevant to the issue of document

               9 preservation in this case. Responding Party further objects to this Topic to the extent it seeks

              10 attorney-client communications or attorney work product. Responding Party further objects to this

              11 Topic to the extent it assumes facts regarding Responding Party’s “destruction” of documents,

              12 rather than “deletion” of documents in the ordinary course of winding down its business.

              13 Responding Party further objects to this Topic to the extent it seeks information that is no longer

              14 in the custody, control, or possession of Responding Party.

              15              Subject to the foregoing objections, Responding Party will provide a witness to testify

              16 regarding the efforts that have been undertaken since this case began to gather information

              17 regarding Synta Technology’s document preservation.

              18 DEPOSITION TOPIC NO. 8:
              19              The decision to discontinue Synta Technology’s business operations including but not

              20 limited to the specific date[s] that operations ceased, the specific date[s] that the decision was

              21 made to cease operations, and whether and to what extent operations completely ceased.

              22 RESPONSE TO DEPOSITION TOPIC NO. 8:

              23              Responding Party objects to this Topic for the reasons stated in its General Objections,

              24 which are incorporated by reference as though fully set forth herein. Responding Party further

              25 objects to this Topic to the extent it seeks attorney-client communications or attorney work

              26 product. Responding Party further objects to this Topic on the grounds that the decision to

              27 discontinue Synta Technology’s business is not relevant to the issue of document preservation in

              28 this case and Responding Party has already agreed to provide a witness to testify regarding the
                   780555.1                                            8                         Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                   Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 10 of 19




               1 decision to delete documents. Responding Party further objects to this Topic to the extent it seeks

               2 information that is no longer in the custody, control, or possession of Responding Party.

               3              Subject to the foregoing objections, Responding Party will provide a witness to testify

               4 regarding Synta Technology’s discontinuance of business operations.

               5 DEPOSITION TOPIC NO. 9:

               6              Since the decision to destroy Synta Technology’s documents was made, Synta

               7 Technology’s status as a legal entity.

               8 RESPONSE TO DEPOSITION TOPIC NO. 9:

               9              Responding Party objects to this Topic for the reasons stated in its General Objections,

              10 which are incorporated by reference as though fully set forth herein. Responding Party further

              11 objects to this Topic to the extent it assumes facts regarding Responding Party’s “destruction” of

              12 documents, rather than “deletion” of documents in the ordinary course of winding down its

              13 business. Responding Party further objects to this Topic on the grounds that the phrase “status as

              14 a legal entity” is vague and ambiguous. Responding Party further objects to this Topic to the

              15 extent it seeks information that is no longer in the custody, control, or possession of Responding

              16 Party.

              17              Subject to the foregoing objections, Responding Party will provide a witness to testify

              18 regarding this Topic.
              19 DEPOSITION TOPIC NO. 10:

              20              The decision to permit any Synta Technology employee or former employee to take or

              21 remove Synta Technology’s documents from Synta Technology’s possession, custody, or control.

              22 RESPONSE TO DEPOSITION TOPIC NO. 10:

              23              Responding Party objects to this Topic for the reasons stated in its General Objections,

              24 which are incorporated by reference as though fully set forth herein. Responding Party further

              25 objects to this Topic to the extent it seeks attorney-client communications or attorney work

              26 product. Responding Party further objects to this Topic on the grounds that the phrase “the

              27 decision to permit any Synta Technology employee or former employee to take or remove Synta

              28 Technology’s documents” is vague and ambiguous. Responding Party further objects to this
                   780555.1                                            9                         Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                   Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 11 of 19




               1 Topic to the extent it seeks information that is no longer in the custody, control, or possession of

               2 Responding Party.

               3              Subject to the foregoing objections, Responding Party will provide a witness to testify

               4 regarding this Topic.

               5 DEPOSITION TOPIC NO. 11:

               6              Synta Technology’s understanding of the Orion Litigation and other litigation that could

               7 have arisen from the facts underlying the Orion Litigation.

               8 RESPONSE TO DEPOSITION TOPIC NO. 11:

               9              Responding Party objects to this Topic for the reasons stated in its General Objections,

              10 which are incorporated by reference as though fully set forth herein. Responding Party further

              11 objects to this Topic on the grounds that the Orion Litigation is not relevant to the issue of

              12 document preservation in this case. Responding Party further objects to this Topic as unduly

              13 burdensome and grossly overbroad in scope and time as it seeks testimony regarding Responding

              14 Party’s “understanding” of unrelated litigation that Responding Party settled nearly six years ago,

              15 and “other litigation,” regardless of time period or definitive subject matter. Responding Party

              16 further objects to this Topic on the grounds that the phrases “understanding” and “other litigation”

              17 are vague and ambiguous to the point it is entirely unclear as to what information the Topic seeks

              18 to elicit. Responding Party further objects to this Topic to the extent it seeks attorney-client
              19 communications or attorney work product. Responding Party further objects to this Topic to the

              20 extent it seeks information that is no longer in the custody, control, or possession of Responding

              21 Party.

              22              Responding Party will not provide a witness regarding this Topic.

              23 DEPOSITION TOPIC NO. 12:

              24              The identity and role of individuals employed by Synta Technology, and the extent to

              25 which they were involved in the decision to destroy documents or cease operations, or in the

              26 execution of those decisions.

              27 RESPONSE TO DEPOSITION TOPIC NO. 12:

              28              Responding Party objects to this Topic for the reasons stated in its General Objections,
                   780555.1                                            10                         Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                   Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 12 of 19




               1 which are incorporated by reference as though fully set forth herein. Responding Party further

               2 objects to this Topic on the grounds that it seeks information not relevant to the issue of document

               3 preservation in this case. Responding Party further objects to this Topic as unduly burdensome

               4 and overbroad in scope considering the “extent to which” “individuals employed by Synta

               5 Technology” “were involved in the decision to destroy documents or cease operations, or in the

               6 execution of those decisions” goes beyond the limited subject matter of Responding Party’s

               7 deposition. Responding Party further objects to this Topic on the grounds that the phrase

               8 “involved in the decision to destroy documents or cease operations, or in the execution of those

               9 decisions” is vague and ambiguous. Responding Party further objects to this Topic to the extent it

              10 seeks attorney-client communications or attorney work product. Responding Party further objects

              11 to this Topic to the extent it seeks information that is no longer in the custody, control, or

              12 possession of Responding Party.

              13              Subject to the foregoing objections, Responding Party will provide a witness to testify

              14 regarding the identity and role of individuals employed by Synta Technology that were involved

              15 in the decision to delete documents, or in the execution of those decisions.

              16 DEPOSITION TOPIC NO. 13:

              17              The whereabouts of Joyce Huang at present and in the year following the destruction of

              18 Synta Technology’s documents.
              19 RESPONSE TO DEPOSITION TOPIC NO. 13:

              20              Responding Party objects to this Topic for the reasons stated in its General Objections,

              21 which are incorporated by reference as though fully set forth herein. Responding Party further

              22 objects to this Topic on the grounds that it seeks information not relevant to the issue of document

              23 preservation in this case. Responding Party further objects to this Topic as grossly overbroad in

              24 scope, especially because it is entirely irrelevant to the limited subject matter of Responding

              25 Party’s deposition. Responding Party further objects to this Topic on the grounds that the phrase

              26 “whereabouts” is vague and ambiguous. Responding Party further objects to this Topic to the

              27 extent it seeks information no longer in the custody, control, or possession of Responding Party.

              28              Responding Party will not provide a witness regarding this Topic.
                   780555.1                                            11                         Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                   Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 13 of 19




               1              OBJECTIONS AND RESPONSES TO REQUESTS FOR PRODUCTION OF
               2                                                DOCUMENTS
               3 REQUEST FOR PRODUCTION NO. 1:

               4              All documents that relate to Topic 1.

               5 RESPONSE TO REQUEST FOR PRODUCTION NO. 1:

               6              Responding Party incorporates by reference its objections and responses to Topic 1.

               7              Subject to the foregoing objections, Responding Party will produce non-privileged

               8 documents that relate to Topic 1, as limited by Responding Party in its responses and objections to

               9 the corresponding Topic above, that are located after a reasonably diligent search, to the extent

              10 such documents exist.

              11 REQUEST FOR PRODUCTION NO. 2:

              12              All documents that relate to Topic 2.

              13 RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

              14              Responding Party incorporates by reference its objections and responses to Topic 2.

              15              Subject to the foregoing objections, Responding Party will produce non-privileged

              16 documents that relate to Topic 2, as limited by Responding Party in its responses and objections to

              17 the corresponding Topic above, that are located after a reasonably diligent search, to the extent

              18 such documents exist.
              19 REQUEST FOR PRODUCTION NO. 3:

              20              All documents that relate to Topic 3.

              21 RESPONSE TO REQUEST FOR PRODUCTION NO. 3:

              22              Responding Party incorporates by reference its objections and responses to Topic 3.

              23              Subject to the foregoing objections, Responding Party will produce non-privileged

              24 documents that relate to Topic 3, as limited by Responding Party in its responses and objections to

              25 the corresponding Topic above, that are located after a reasonably diligent search, to the extent

              26 such documents exist.

              27 REQUEST FOR PRODUCTION NO. 4:

              28              All documents that relate to Topic 4.
                   780555.1                                           12                        Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                   Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 14 of 19




               1 RESPONSE TO REQUEST FOR PRODUCTION NO. 4:

               2              Responding Party incorporates by reference its objections and responses to Topic 4.

               3              Subject to the foregoing objections, Responding Party will produce non-privileged

               4 documents that relate to Topic 4, as limited by Responding Party in its responses and objections to

               5 the corresponding Topic above, that are located after a reasonably diligent search, to the extent

               6 such documents exist.

               7 REQUEST FOR PRODUCTION NO. 5:

               8              All documents that relate to Topic 5.

               9 RESPONSE TO REQUEST FOR PRODUCTION NO. 5:

              10              Responding Party incorporates by reference its objections and responses to Topic 5.

              11              Subject to the foregoing objections, Responding Party will produce non-privileged

              12 documents that relate to Topic 5, as limited by Responding Party in its responses and objections to

              13 the corresponding Topic above, that are located after a reasonably diligent search, to the extent

              14 such documents exist.

              15 REQUEST FOR PRODUCTION NO. 6:

              16              All documents that relate to Topic 6.

              17 RESPONSE TO REQUEST FOR PRODUCTION NO. 6:

              18              Responding Party incorporates by reference its objections and responses to Topic 6.
              19 Responding Party will not produce any documents in response to this Request.

              20 REQUEST FOR PRODUCTION NO. 7:

              21              All documents that relate to Topic 7.

              22 RESPONSE TO REQUEST FOR PRODUCTION NO. 7:

              23              Responding Party incorporates by reference its objections and responses to Topic 7.

              24              Subject to the foregoing objections, Responding Party will produce non-privileged

              25 documents that relate to Topic 7, as limited by Responding Party in its responses and objections to

              26 the corresponding Topic above, that are located after a reasonably diligent search, to the extent

              27 such documents exist.

              28
                   780555.1                                           13                        Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                   Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 15 of 19




               1 REQUEST FOR PRODUCTION NO. 8:

               2              All documents that relate to Topic 8.

               3 RESPONSE TO REQUEST FOR PRODUCTION NO. 8:

               4              Responding Party incorporates by reference its objections and responses to Topic 8.

               5              Subject to the foregoing objections, Responding Party will produce non-privileged

               6 documents that relate to Topic 8, as limited by Responding Party in its responses and objections to

               7 the corresponding Topic above, that are located after a reasonably diligent search, to the extent

               8 such documents exist.

               9 REQUEST FOR PRODUCTION NO. 9:

              10              All documents that relate to Topic 9.

              11 RESPONSE TO REQUEST FOR PRODUCTION NO. 9:

              12              Responding Party incorporates by reference its objections and responses to Topic 9.

              13              Subject to the foregoing objections, Responding Party will produce non-privileged

              14 documents that relate to Topic 9, as limited by Responding Party in its responses and objections to

              15 the corresponding Topic above, that are located after a reasonably diligent search, to the extent

              16 such documents exist.

              17 REQUEST FOR PRODUCTION NO. 10:

              18              All documents that relate to Topic 10.
              19 RESPONSE TO REQUEST FOR PRODUCTION NO. 10:

              20              Responding Party incorporates by reference its objections and responses to Topic 10.

              21              Subject to the foregoing objections, Responding Party will produce non-privileged

              22 documents that relate to Topic 10, as limited by Responding Party in its responses and objections

              23 to the corresponding Topic above, that are located after a reasonably diligent search, to the extent

              24 such documents exist.

              25 REQUEST FOR PRODUCTION NO. 11:

              26              All documents that relate to Topic 11.

              27 RESPONSE TO REQUEST FOR PRODUCTION NO. 11:

              28              Responding Party incorporates by reference its objections and responses to Topic 11.
                   780555.1                                            14                       Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                   Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 16 of 19




               1 Responding Party will not produce documents in response to this Request.

               2 REQUEST FOR PRODUCTION NO. 12:

               3              All documents that relate to Topic 12.

               4 RESPONSE TO REQUEST FOR PRODUCTION NO. 12:

               5              Responding Party incorporates by reference its objections and responses to Topic 12.

               6              Subject to the foregoing objections, Responding Party will produce non-privileged

               7 documents that relate to Topic 12, as limited by Responding Party in its responses and objections

               8 to the corresponding Topic above, that are located after a reasonably diligent search, to the extent

               9 such documents exist.

              10 REQUEST FOR PRODUCTION NO. 13:

              11              All documents that relate to Topic 13.

              12 RESPONSE TO REQUEST FOR PRODUCTION NO. 13:

              13 Responding Party incorporates by reference its objections and responses to Topic 13. Responding

              14 Party will not produce documents in response to this Request

              15

              16 DATED: August 9, 2021                                 EISNER, LLP

              17

              18                                                By:
              19                                                       CHRISTOPHER FROST
                                                                       Attorneys for Celestron Acquisition, LLC; David
              20                                                       Shen; Sylvia Shen; Jack Chen; Jean Shen; Suzhou
                                                                       Synta Optical Technology Co., Ltd.; Nantong
              21                                                       Schmidt Opto-Electrical Technology Co. Ltd.;
              22                                                       Synta Technology Corp.; SW Technology
                                                                       Corporation; Synta Canada International
              23                                                       Enterprises Ltd.; Olivon Manufacturing Group
                                                                       Ltd. (incorrectly named as Olivon Manufacturing
              24                                                       Co. Ltd.); Joseph Lupica; Corey Lee; Dave
                                                                       Anderson; Laurence Huen; and Pacific Telescope
              25                                                       Corp.
              26

              27

              28
                   780555.1                                            15                      Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                   Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 17 of 19




               1                                       PROOF OF SERVICE
               2                               In Re: Telescopes Antitrust Litigation
                                                   Case No. 5:20-cv-03639-EJD
               3
                   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
               4
                         At the time of service, I was over 18 years of age and not a party to this action. I am
               5 employed in the County of Los Angeles, State of California. My business address is 9601
                 Wilshire Blvd., 7th Floor, Beverly Hills, California 90210.
               6
                         On August 9, 2021, I served true copies of the following document(s) described as
               7 DEFENDANT SYNTA TECHNOLOGY CORP. OF TAIWAN'S RESPONSES AND
                 OBJECTIONS TO INDIRECT AND DIRECT PURCHASER PLAINTIFFS' NOTICE OF
               8 DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS on the interested
                 parties in this action as follows:
               9
                                                  SEE ATTACHED SERVICE LIST
              10
                         BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court order or an
              11 agreement of the parties to accept service by e-mail or electronic transmission, I caused the
                 document(s) to be sent from e-mail address mnogales@eisnerlaw.com to the persons at the e-mail
              12 addresses listed in the Service List. I did not receive, within a reasonable time after the
                 transmission, any electronic message or other indication that the transmission was unsuccessful.
              13
                         I declare under penalty of perjury under the laws of the United States of America that the
              14 foregoing is true and correct and that I am employed in the office of a member of the bar of this
                 Court at whose direction the service was made.
              15
                         Executed on August 9, 2021, at Beverly Hills, California.
              16

              17

              18                                                   Marisela Nogales
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
                   780555.1                                       1                        Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                   Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 18 of 19




               1                                      SERVICE LIST
                                           In Re: Telescopes Antitrust Litigation
               2                               Case No. 5:20-cv-03639-EJD
               3 Kalpana Srinivasan                              Interim Co-Lead Counsel for Indirect
                 Michael Gervais                                 Purchaser Plaintiffs
               4 Marc M. Seltzer
                 Steven Sklaver
               5 Alejandra Salinas
                 SUSMAN GODFREY L.L.P.
               6 1900 Avenue of the Stars
                 Suite 1400
               7 Los Angeles, CA 90067-6029
                 ksrinivasan@susmangodfrey.com
               8 mgervais@susmangodfrey.com
                 mseltzer@susmangodfrey.com
               9 ssklaver@susmangodfrey.com
                 asalinas@susmangodfrey.com
              10
                 Lin Yee Chan                                    Interim Co-Lead Counsel for Indirect
              11 Eric B. Fastiff                                 Purchaser Plaintiffs
                 Jalle H. Dafa
              12 Jon B. Fougner
                 Brian Toxel
              13 Catherine P. Humphreville
                 LIEFF CABRASER HEIMANN &
              14 BERNSTEIN, LLP
                 275 Battery Street, 29th Floor
              15 San Francisco, CA 94111-3339
                 lchan@lchb.com
              16 efastiff@lchb.com
                 jdafa@lchb.com
              17 jfougner@lchb.com
                 btroxel@lchb.com
              18 chumphreville@lchb.com
              19
                 Adam J. Zapala                                  Interim Co-Lead Counsel for the Indirect
              20 Elizabeth T. Castillo                           Purchaser Plaintiffs
                 Tamarah P. Prevost
              21 Reid W. Gaa
                 COTCHETT PITRE & MCCARTHY LLP
              22 840 Malcolm Road, Suite 200
                 Burlingame, CA 94010
              23 azapala@cpmlegal.com
                 ecastillo@cpmlegal.com
              24 tprevost@cpmlegal.com
                 rgaa@cpmlegal.com
              25

              26

              27

              28
                   780555.1                                  2                         Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
                   Case 5:20-cv-03639-EJD Document 198-1 Filed 09/01/21 Page 19 of 19




               1 Matthew Brooks Borden                         Attorney for Representative Plaintiffs,
                 Athul Karinja Acharya                         Spectrum Scientifics, LLC and Radio City, Inc.
               2 Ronald James Fisher
                 Jonas Noah Hagey
               3 Gunnar Karl Martz
                 Alan Fu
               4 Katie Kushnir
                 Hunter Thompson
               5 BRAUNHAGEY & BORDEN LLP
                 351 California Street, 10th Floor
               6 San Francisco, CA 94104
                 borden@braunhagey.com
               7 acharya@braunhagey.com
                 fisher@braunhagey.com
               8 hagey@braunhagey.com
                 martz@braunhagey.com
               9 fu@braunhagey.com
                 kushnir@braunhagey.com
              10 thomson@braunhagey.com

              11

              12

              13

              14

              15

              16

              17

              18
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
                   780555.1                                3                         Case No. 5:20-cv-03639-EJD
EISNER, LLP

                        DEFENDANT SYNTA TECHNOLOGY’S RESPONSES AND OBJECTIONS IPP AND DPP FIRST
                        AMENDED NOTICE OF DEPOSITION AND REQUEST FOR PRODUCTION OF DOCUMENTS
